DETAILED ACTION
This office action is in response to the communication received on 05/20/2022 concerning application no. 17/012,138 filed on 09/04/2020.
Claims 1-18 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Piazza does not teach two points that correspond to a centroid and does not teach the measurement of the distance or angle between the points. 
Examiner respectfully disagrees. The claim element “at least two of the plurality of points correspond to a centroid” is present in independent claim 1, 7, and 13. This claim element is indefinite as it leads to an interpretations that either there are two separate points that correspond to two separate points or if it is establishing a single centroid. That is, the term “a centroid” teaches a singular centroid and it is well known that a centroid is a single point of an object1. Due to this lack of clarity it is unclear if the claim is attempting to claim multiple centroids or a single centroid. For purposes of examination, the Office is considering there to be a single centroid and Piazza teaches this single centroid in paragraph 0054. With regards to the distance and angle, these elements are also indefinite as it is unclear how there is a distance or angle relationship with two points that correspond to the same centroid, which is a single point as noted above. Furthermore, Krishnaswamy teaches this measurement of distances between points in Fig. 2. Assuming, arguendo, that the measurements are between centroids, the combination of Krishnaswamy and Piazza teach this as it would be obvious to observe distances with the respect to centroids as the designation of centroids is taught by Piazza and could be integrated into Krishnaswamy’s measurement system via a mere programming.
Examiner respectfully maintains the rejection. Note: Pertinent art provides further teaching of measurements between centroids in cardiac modeling.

Drawings
The drawings were received on 05/20/2022.  These drawings are acceptable.

Claim Interpretation
For purposes of examination, the Office is considering “selecting a medical device over another medical device based on the determined measurements” in claim 1 to be an intended use limitation. That is, the claim element does not positively recite the other medical device. In light of the broadest reasonable interpretation, the condition will be met if a medical device is selected based on measurements for insertion in an insertion point.
For purposes of examination, the Office is considering “electing a medical device over another medical device based on the determined measurements” in claim 7 to be an intended use limitation. That is, the claim element does not positively recite the other medical device. In light of the broadest reasonable interpretation, the condition will be met if a medical device is selected based on measurements for insertion in an insertion point.
For purposes of examination, the Office is considering “select a medical device over another medical device based on the determined measurements” in claim 13 to be an intended use limitation. That is, the claim element does not positively recite the other medical device. In light of the broadest reasonable interpretation, the condition will be met if a medical device is selected based on measurements for insertion in an insertion point.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 5-6, recites “wherein the multi-dimensional depiction includes three or more dimension”. However, the specification only provides support for depictions of three dimensions. There is no disclosure that depiction is greater than 3 dimensions. Assuming, arguendo, that time is considered to be a 4th dimension, the specification fails to disclose that this is a depiction that conveys information over the course of time. Therefore, the claim’s scope is not supported by the specification as it is claiming more than 3 dimensions that are not established in the specification at the time of filing.

Claim 7, line 6-7, recites “wherein the multi-dimensional depiction includes three or more dimension”. However, the specification only provides support for depictions of three dimensions. There is no disclosure that depiction is greater than 3 dimensions. Assuming, arguendo, that time is considered to be a 4th dimension, the specification fails to disclose that this is a depiction that conveys information over the course of time. Therefore, the claim’s scope is not supported by the specification as it is claiming more than 3 dimensions that are not established in the specification at the time of filing.

Claim 13, line 10-11, recites “wherein the multi-dimensional depiction includes three or more dimension”. However, the specification only provides support for depictions of three dimensions. There is no disclosure that depiction is greater than 3 dimensions. Assuming, arguendo, that time is considered to be a 4th dimension, the specification fails to disclose that this is a depiction that conveys information over the course of time. Therefore, the claim’s scope is not supported by the specification as it is claiming more than 3 dimensions that are not established in the specification at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 5-6, recites “wherein the multi-dimensional depiction includes three or more dimension”. This claim is indefinite. It would be unclear to one with ordinary skill in the art what is the maximum or upper limit of the number of dimensions that are depicted by the depiction.
For purposes of examination, the Office is considering the depiction to be 3D.
Line 8-10, recite “wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient’s body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is establishing two separate points that correspond to two separate points or if it is establishing a single centroid. If it is corresponding to one centroid as the claim suggests, it is further unclear how two points are able to relate to a single point.
For purposes of examination, the Office is considering there to be a single centroid.
Line 12-13, recite “a distance between the at least two of the plurality of points or an angle…plurality of points”. This claim element is indefinite. It would be unclear how two points that correspond to a single centroid are able to have a distance or angle between them. That is, two points in the same position would not have a distance or angle as they occupy the same spatial area.
For purposes of examination, the Office is considering the distance or angle to be with respect to the plurality of points established in line 7.

Claim 7 is indefinite for the following reasons:
Lines 6-7, recites “wherein the multi-dimensional depiction includes three or more dimension”. This claim is indefinite. It would be unclear to one with ordinary skill in the art what is the maximum or upper limit of the number of dimensions that are depicted by the depiction.
For purposes of examination, the Office is considering the depiction to be 3D.
Line 8-10, recite “wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient’s body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is establishing two separate points that correspond to two separate points or if it is establishing a single centroid. If it is corresponding to one centroid as the claim suggests, it is further unclear how two points are able to relate to a single point.
For purposes of examination, the Office is considering there to be a single centroid.
Line 12-13, recite “a distance between the at least two of the plurality of points or an angle…plurality of points”. This claim element is indefinite. It would be unclear how two points that correspond to a single centroid are able to have a distance or angle between them. That is, two points in the same position would not have a distance or angle as they occupy the same spatial area.
For purposes of examination, the Office is considering the distance or angle to be with respect to the plurality of points established in line 8.

Claim 9 is indefinite for the following reasons:
Line 2, recite “the one or more processors”. There is insufficient antecedent basis for this limitation in the claim.
Line 2, recites “the one or more processor”. This claim is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the method is carried out with one processor or more than one processor as the independent claim 7 that claim 9 depends on established a single processor carrying out the method.
For purposes of examination, the Office is considering only one processor to be required.

Claim 10 is indefinite for the following reasons:
Line 2, recite “the one or more processors”. There is insufficient antecedent basis for this limitation in the claim.
Line 2, recites “the one or more processor”. This claim is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the method is carried out with one processor or more than one processor as the independent claim 7 that claim 10 depends on established a single processor carrying out the method.
For purposes of examination, the Office is considering only one processor to be required.

Claim 13 is indefinite for the following reasons:
Lines 10-11, recites “wherein the multi-dimensional depiction includes three or more dimension”. This claim is indefinite. It would be unclear to one with ordinary skill in the art what is the maximum or upper limit of the number of dimensions that are depicted by the depiction.
For purposes of examination, the Office is considering the depiction to be 3D.
Line 12-13, recite “wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient’s body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is establishing two separate points that correspond to two separate points or if it is establishing a single centroid. If it is corresponding to one centroid as the claim suggests, it is further unclear how two points are able to relate to a single point.
For purposes of examination, the Office is considering there to be a single centroid.
Line 15-16, recite “a distance between the at least two of the plurality of points or an angle…plurality of points”. This claim element is indefinite. It would be unclear how two points that correspond to a single centroid are able to have a distance or angle between them. That is, two points in the same position would not have a distance or angle as they occupy the same spatial area.
For purposes of examination, the Office is considering the distance or angle to be with respect to the plurality of points established in line 12.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amar Krishnaswamy et al. ("Planning left atrial appendage occlusion using cardiac multidetector computed tomography", 21 May 2012, Letters to the Editor, pages 313-317) in view of Piazza et al. (PGPUB No. US 2017/0084029).

Regarding claim 1, Krishnaswamy teaches a method for selecting a medical device for use in the performance of a medical procedure, comprising:
acquiring (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generating, with an electronic processor, a multi-dimensional depiction of the anatomical region of interest using the acquired image data, wherein the multi-dimensional depiction includes three or more dimensions (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function);
defining a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determining, with the electronic processor, one or more measurements based on the defined plurality of points, wherein the one or more measurements includes a distance between the at least two of the plurality of points or an angle containing the at least two of the plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); and
selecting a medical device over another medical device based on the determined measurements, wherein the medical device is configured to fit into an insertion point of interest (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images, Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a method, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body; 
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane and this is done based on the 3D model. The center of the mitral valve annulus is used on the datum plane as well. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a point that is a centroid of an anatomical structure of the patient body. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 2, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method, wherein the medical procedure is a procedure involving the a left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 3, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method, further comprising:
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a method, further comprising:
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, further comprising:
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy. Paragraph 0062 teaches that the measurements based on the model allow for the selection of the appropriate size of the catheter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 4, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method,
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a method, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, 
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a model representative for an insertion point. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 5, modified Krishnaswamy teaches the method in claim 1, as discussed above.
While Krishnaswamy teaches the defining of a mitral annulus of the patients heart (Fig. 5), Krishnaswamy is silent regarding a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 6, modified Krishnaswamy teaches the method in claim 5, as discussed above.
	However, Krishnaswamy is silent regarding a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 7, Krishnaswamy teaches a non-transitory, computer-readable storage medium storing instructions thereon that when executed by an electronic processor causes the electronic processor to carry out the method of (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means that a non-transitory computer-readable storage medium with instructions and a processor must be necessarily present for the method taught by Krishnaswamy to be executed):
acquiring (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data, wherein the multi-dimensional depiction includes three or more dimensions (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function);
defining a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determining one or more measurements based on the defined plurality of points, wherein the one or more measurements includes a distance between the at least two of the plurality of points or an angle containing the at least two of the plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); and
selecting a medical device over another medical device based on the determined measurements, wherein the medical device is configured to fit into an insertion point of interest (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images, Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane and this is done based on the 3D model. The center of the mitral valve annulus is used on the datum plane as well. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a point that is a centroid of an anatomical structure of the patient body. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 8, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 7, as discussed above.
	Krishnaswamy further teaches a non-transitory, computer-readable storage medium, wherein the medical procedure is a procedure involving a left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 9, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 7, as discussed above.
Krishnaswamy further teaches a non-transitory, computer-readable storage medium, wherein the method carried out by the one or more processors further comprises: 
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
selecting a model representative of s-the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy. Paragraph 0062 teaches that the measurements based on the model allow for the selection of the appropriate size of the catheter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 10, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 7, as discussed above.
Krishnaswamy further teaches a non-transitory, computer-readable storage medium, wherein the method carried out by the one or more processors further comprises receiving at least one user input, and in response to that at least one user input, the method further comprises: 
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, 
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a model representative for an insertion point. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 11, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 10, as discussed above.
However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 12, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 11, as discussed above.
However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 13, modified Krishnaswamy teaches a system for selecting a medical device of use in a medical procedure, comprising: 
an electronic processor (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means processor must be necessarily present for the method taught by Krishnaswamy to be executed); and
an electronic memory electrically coupled to the electronic processor and having instructions stored therein (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means an electronic memory device must be necessarily present for the method taught by Krishnaswamy to be executed),
wherein the processor is configured to access the memory and execute the instructions stored therein such that it is operable to: 
acquire (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generate a multi-dimensional depiction of the anatomical region of interest using the acquired image data, wherein the multi-dimensional depiction includes three or more dimensions (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); -7-U.S.S.N. 17/012,138May 20, 2022 
define a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage); 
determine one or more measurements based on the defined plurality of points, wherein the one or more measurements includes a distance between the at least two of the plurality of points or an angle containing the at least two of the plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); and
select a medical device over another medical device based on the determined measurements, wherein the medical device is configured to fit into an insertion point of interest (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images, Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding system, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane and this is done based on the 3D model. The center of the mitral valve annulus is used on the datum plane as well. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a point that is a centroid of an anatomical structure of the patient body. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 14, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein the medical procedure is a procedure involving a left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 15, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein the processor is further operable to: 
identify in the depiction the insertion point along an interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding system, 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluate feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, 
	import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluate feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy. Paragraph 0062 teaches that the measurements based on the model allow for the selection of the appropriate size of the catheter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 16, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein in response to one or more user inputs, the processor is further operable to: 
identify in the depiction the insertion point along an interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding system, 
	select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure; and  
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system,
 	select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a model representative for an insertion point. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 17, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	However, Krishnaswamy is silent regarding system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 18, modified Krishnaswamy teaches the system in claim 17, as discussed above.
	However, Krishnaswamy is silent regarding system, wherein the measurement(s) comprises at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the measurement(s) comprises at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Doyle et al. ("Vessel asymmetry as an additional diagnostic tool in the assessment of abdominal aortic aneurysms", February 2009, Society of Vascular Surgery, pages 443-454): Teaches cardiac modeling where multiple centroid points are taken in relation to the heart and the distance measurements are taken between multiple points that correspond to their respective centroids. 
Moyer et al., ("Wall-Motion Based Analysis of Global and Regional Left Atrial Mechanics", October 2013, IEEE Transactions on Medical Imaging, Vol. 32, No. 10. pages 1765-1776): Teaches cardiac modeling where multiple centroid points are taken in relation to the heart and the distance measurements are taken between multiple points that correspond to their respective centroids. Each of these centroids are defined on their respective planes and are in relation to a 3D cardiac model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition: The centroid is the centre point of the object (Link: https://byjus.com/maths/centroid/)